DETAILED ACTION
This communication is in respond to applicant’s amendments filed on February 23, 2021. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 02/23/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument:
“Applicant refers the Examiner to paragraph [0020] which supports "matching a brain pattern sequence that is related to a cognitive puzzle with a predetermined password to allow access to a system". 
That is, paragraph [0020] recites "In TI seconds, a user model is used to determine if the user's brain activity satisfies the requirements. In a next time sequence (T2), event- related potential (ERP) such as P300 (P3) wave can be used to detect brain activity. For example, a user can be required to look at a canvas of the alphabet and numerals (or symbols and the like) and the brain activity to "look" at characters in a certain sequence (e.g., such as "a, c, e, q"). In a third time sequence (T3), SSVEP can be used to determine which at image out of a group of images that a user is looking by detecting visually-entrained brain waves. Each image at which the user is looking can be detected because they occur at specific frequencies. For example, if an image of a dog blinks at 15 hz, a pig at 30 hz, and a monkey at 40 hz, the EEG signals from the cortex can be used to look for any 15 hz, 30hz, or 40 hz signal from the cortex. If a 15 hz signal is detected, then the 
Clearly, when read by a person of ordinary skill in the art, the above description describes a puzzle that the user must perform to which the brain pattern sequence is related. For example, looking at different elements in a sequence is a puzzle.”(Applicant’s response filed on 02/23/2021, pages 2-3, emphasis omitted).
Examiner’s Response:
The examiner respectfully disagrees. At the onset, nowhere in the specification provides a definition of a puzzle; The examiner finds the following as the dictionary meaning of “puzzle”: a game, toy, or problem designed to test ingenuity or knowledge (Definitions from Oxford Languages); a problem or question that you have to answer by using your skill or knowledge” (Cambridge dictionary); a question, problem, or contrivance designed for testing ingenuity (Merriam-Webster dictionary). Paragraph 0020 of Applicant’s disclosure argued above appears to disclose the following: The user is required to performed an activity (to look), and the system detects whether the brain activity detected satisfies requirements, which can be either looking at characters or images. Therefore, there is a requirement for user to look at specific character sequence / images, and the system detects whether the brain activities satisfy the requirements. It is clearly a cognitive task. It is not clear how such activity perform fits the definition of a puzzle. 

Applicant’s Argument:
“...Hwang in view of Molnar and further in view of Peot and/or Hasegawa and Chizeck does not teach or suggest "matching a brain pattern sequence that is related to a cognitive puzzle with a predetermined password to allow access to a system", as recited in exemplary claim 1. 

Indeed, the only reason the Examiner is able to make the rejection is because of the narrow interpretation of the claimed invention as a "task" and not a "puzzle". 
Clearly, Hasegawa does not teach any sort of "puzzle". A puzzle can be defined as: "In a puzzle, the solver is expected to put pieces together in a logical way, in order to arrive at the correct or fun solution of the puzzle." 
The claimed invention requires the user to look at character in a certain sequence (i.e., solve a puzzle). 
Hasegawa does not teach a puzzle solution type of feature. The Examiner is urged to give patentable weight to "puzzle".” (Applicant’s response filed on 02/23/2021, page 4, emphasis omitted).
Examiner’s Response:
As noted by examiner’s response above, Paragraph 0020 of Applicant’s specification disclosed the following: The user is required to performed an activity (to look), and the system detects whether the brain activity detected satisfies requirements, which can be either looking at characters or images. Therefore, there is a requirement for user to look at specific character sequence / images, and the system detects whether the brain activities satisfy the requirements. It is clearly a cognitive task, i.e. the brain activities correspond to a sequence of cognitive actions required. As Hasegawa clear teaches capturing brain activities corresponds to actions performed based on requirement, it meets the scope of claimed limitation as recited. Further, Hasegawa disclosed in paragraph 0025 that, in authentication using brain waves, “...The authentication device using brain waves may further include a stimulus presentation unit which presents a plurality of .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 task”, in light of Applicant’s disclosure.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,482,227 in view of US PG-PUB No. 2017/0325720 A1 to Hasegawa et al. (hereinafter Hasegawa). With respect to the claims 1-17 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,482,227
1. A computer-implemented authentication method, the method comprising: 




matching a brain pattern sequence with a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity,


further comprising outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password.

decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; 
(claim 1)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...



4. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
6. The computer-implemented method of claim 1, embodied in a cloud-computing environment.
9. The computer-implemented method of claim 1, embodied in a cloud-computing environment.





matching a brain pattern sequence with a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity,

further comprising outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password.
10. A computer program product for authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; 
matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold the brain activity to determine a timing and a duration of the brain activity.
(claim 10)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...

11. The computer program product of claim 10, wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
9. The computer program product of claim 7, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
13. The computer program product of claim 10, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
10. The computer program product of claim 7, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
14. The computer program product of claim 10, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
11. The computer program product of claim 7, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next 






matching a brain pattern sequence with a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity,



(claim 18)...


2....
wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
14. The system of claim 12, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. ...  wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
15. The system of claim 12, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. ....further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
16. The system of claim 12, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization 


9.....embodied in a cloud-computing environment.


With respect to claims 1, 7 and 12, the US Pat. No. 10,482,227 does not recite the brain pattern sequence that is related to a cognitive puzzle (the cognitive puzzle is interpreted as cognitive task in light of applicant’s disclosure), however, in an analogous art in user authentication using measured brain activity, Hasegawa disclosed performing authentication based on brain pattern sequence that is related to a cognitive task (Hasegawa, par 0025, “...the brain waves obtained by the electroencephalograph may be brain waves related to a cognitive task for selecting the target”, also par 0049, “target selection task” corresponds to a cognitive task/puzzle); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to implement the detecting brain wave signals generated based on cognitive tasks as disclosed by Hasegawa, in order to ensure accurate capturing of brain activity corresponds to authorized user. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2016/0210407 A1 to Hwang et al. (hereinafter Hwang) in view of US PG-PUB No. 2017/0325720 A1 to Hasegawa et al. (hereinafter Hasegawa) and US PG-PUB No. 2009/0099627 A1 to Molnar et al., hereinafter Molnar).
As per claim 1, Hwang disclosed a computer-implemented authentication method, the method comprising: 
matching a brain pattern sequence with a predetermined password to allow access to a system (Hwang, Fig. 14, ref#1409,1411 and par 0161, “The device 100 may perform user authentication by comparing the signal pattern to be compared, which is detected in operation S1407, against a modeled signal pattern (S1409)”, also Fig. 15, ref#1530 and par 0171, “The device 100 may compare the measured user's brain wave signal 1511 or 1521 with its corresponding modeled signal pattern and unlock the screen in 1530 if user authentication is successful”), 
wherein the brain pattern sequence is calculated by analyzing a signal of the brain activity to determine a timing and a duration of the brain activity (Hwang, par 0076, “values of amplitude in a time domain, power in a frequency domain, or power for each time from measured brainwave signals and determine a user's status based on the values”);
and output a result of analyzing the signal of the brain activity to a device that is locked via the predetermined password (Hwang, Fig. 15, and par 0168, Fig. 15 teaches an example of using brainwave to unlock a smartphone, the brainwave sequence that unlocks the screen corresponds to a password entry);

Hwang does not explicitly disclose analyzing a signal slope of a slope threshold of the brain activity and the output result to device being result of the analyzing the signal slope, however, in an analogous art in capturing brain activity from EEG signal, Molnar disclosed analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity (Molnar, par 0087-0088, “...the EEG signals may be analyzed for a particular relationship of the voltage or current amplitude of the EEG waveform to a threshold value, temporal correlation or frequency correlation with a template signal, or combinations thereof... As another example, a slope of the amplitude of the EEG signal over time or timing between inflection points or other critical points in the pattern of the amplitude of the EEG signal over time may be compared to trend information....”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to incorporate the EEG signal analysis as disclosed by Molnar, it order to accurately capture the brain activity data pattern. 

As per claim 3, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity (Hwang, par 0072, e.g. measured EEG signals as one type, “Brainwaves may be measured via ECG, EOG, EMG, and EKG as well as EEG”).

As per claim 4, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1; Hwang further disclosed multiple modes of brain activities each may be used for authentication (Hwang, Fig. 15, ref#1510, 1520), but does not explicitly disclose the combining of the multi-mode brain activities to confirm the brain pattern sequence, however, Hasegawa disclosed the concept of authentication based on measured combination of brain wave activities (Hasegawa, par 0027, “…an authentication method using brain waves, the method including measuring brain waves of a person to be authenticated which are caused by a plurality of stimulus events”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Hwang to further incorporate the concept of authentication based on brain waves caused by a plurality of stimulus events as disclosed by Hasegawa, in order to further ensure authentication accuracy.

Claims 7, 9 and 10 recite substantially the same limitations as claims 1, 3 and 4, respectively, in the form of a computer program product for implementing the corresponding method, therefore, they are rejected under the same rationale.

.

Claims 2, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hasegawa and Molnar as applied to claim 1 above, and further in view of US PG-PUB No. 2011/0159467 A1 to Peot et al. (hereinafter Peot).
As per claim 2, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, and the signal slope (Hwang, par 0028, 0076, 0119, “…parameter may be determined based on a user's state corresponding to properties of the brainwave signals in a time or frequency domain”, and Molnar, par 0088, “...a slope of the amplitude of the EEG signal over time or timing between inflection points or other critical points in the pattern of the amplitude of the EEG signal over time may be compared to trend information....”, the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein), and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, and the signal slope of the brain activity  (Hwang, par 0150, 0153, 0161, “the device 100 may perform user authentication based on whether the signal pattern to be compared falls within a preset tolerance range of the modeled signal pattern”, here a preset tolerance range corresponds to a threshold error);


Claim 8 recites substantially the same limitations as claim 2, in the form of a computer program product for implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 13 recites substantially the same limitation as claim 2, in the form of an authentication system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hasegawa and Molnar as applied to claims 1 and  5 above, and further in view of Peot.
As per claim 5, Hwang -Hasegawa-Molnar-Peot disclosed the computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the 

Claim 11 recites substantially the same limitations as claim 5, in the form of a computer program product for implementing the corresponding method, therefore, it is rejected under the same rationale.
Claim 16 recites substantially the same limitation as claim 5, in the form of an authentication system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hasegawa and Molnar as applied to claim 1 above, and further in view of US PG-PUB No. 2014/0228701 A1 to Chizeck et al. (hereinafter Chizeck).
As per claim 6, Hwang-Hasegawa-Molnar disclosed the computer-implemented method of claim 1; Hwang does not explicitly disclose a cloud-computing environment, however, in an analogous 

Claim 17 recites substantially the same limitation as claim 6, in the form of an authentication system implementing the corresponding method, therefore, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491